Case 1:18-cv-05915-ARR-RLM Document 14 Filed 07/09/19 Page 1 of 1 PageID #: 53



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Donald Nixon, on behalf of himself and all others
 similarly situated,
                                                          Case No. 1:18-cv-05915-ARR-RLM
                        Plaintiffs,
                                                             NOTICE OF VOLUNTARY
                -against-                                         DISMISSAL
                                                              WITHOUT PREJUDICE

  Vivienne Hu, LLC.,
                       Defendant.



         PLEASE TAKE NOTICE, that the above-entitled action against the Defendant shall be

and hereby is dismissed pursuant to F.R.C.P. Rule 41(a)(1)(A)(ii) without prejudice; without costs,

or disbursements, or attorneys’ fees to any party.


Dated:     Queens, New York
           July 9, 2019


                                                     Respectfully submitted,

                                                     By: /s/Jonathan Shalom
                                                     Jonathan Shalom, Esq.
                                                     SHALOM LAW, PLLC.
                                                     Phone: (718) 971-9474
                                                     Email: Jshalom@JonathanShalomLaw.com
                                                     Attorneys for Plaintiff
